DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 10, 12 thru 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2006/0128099 A1 in view of Hsu et al. US 2008/0006868 A1.  Kim discloses (see, for example, FIG. 2, FIG. 9, and 10) a nonvolatile memory comprising an active region 61, isolation structure 65A, floating gate 75A, first doped region SD, and second doped region SD.  In FIG. 9, Kim discloses the floating gate 75A having two ends wherein each end is over the isolation structure 65A, and a middle portion over the active region 61.  In FIG. 10, Kim discloses the first doped region SD adjacent to the first side of the floating gate 75A, and a second doped region SD being adjacent to the second side of the floating gate 75A.  Kim does not clearly disclose a first capacitor.  However, Hsu discloses (see, for example, FIG. 11) a non-volatile memory cell comprising a first capacitor 106.  It would have been obvious to one of ordinary skill in the art to have a first capacitor in order to have a vertical structure so that chip area is saved and also to reduce leakage current and therefore improve reliability of the memory cell.
Regarding claims 2, and 13, see, for example, FIG. 11 wherein Hsu discloses an area of the first capacitor 106 (i.e. element 146) being at least equal to an area of the floating gate FG.
Regarding claims 3, and 14, see, for example, FIG. 11 wherein Hsu disclose an area of the first capacitor (i.e. 146) being larger than an area of the floating fate FG.

Regarding claim 8, see, for example, FIG. 2 wherein Hsu discloses first capacitor 106 and second capacitor 104 that are separated from each other.  Hsu does not clearly disclose an insulating layer between them; however, it would have been obvious to one of ordinary skill in the art to have an insulating layer in order to support the vertical interconnects and prevent the capacitors from shorting and/or interfering with each other.
Regarding claim 9, Kim does not disclose the active region as a p-well region; however, it would have been obvious to one of ordinary skill in the art to have a p-well region in order to adjust the conductivity type (i.e. p-type devices versus n-type devices) according to the preferences of the user.
Regarding claim 10, see, for example, FIG. 10 wherein Kim discloses diffused source/drain regions SD
Regarding claim 12, see, for example, FIG. 2 wherein Kim discloses an array of memory devices.  Further, it would have been obvious to one of ordinary skill in the art to have an array of memory cells in order to store multiple bits at the same time which is well known in the art.
.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-10, 12-14, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
March 2, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815